                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DARREN HAMILTON,                                     CIVIL DIVISION

       Plaintiff,                                    Case No.     1:21-cv-87

       v.

COMPOSIFLEX, INC.,

       Defendant.

                            COMPLAINT AND JURY DEMAND

A.     Preliminary Statement

       1.      The plaintiff Darren Hamilton brings this action under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. to redress violations of his right to be free from

employment discrimination, harassment and retaliation based upon his wife’s race. Because of

the violations described herein, this Court is also empowered to exercise pendant jurisdiction

pursuant to the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951 et seq. A jury trial

is demanded.

B.     Jurisdiction

       2.      The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 2000e et seq., 28

U.S.C. § 1331 and under the doctrine of pendant jurisdiction.

       3.      On or about October 10, 2020, the plaintiff filed a timely charge alleging

discrimination with the Equal Employment Opportunity Commission (“EEOC”), docketed at

533-2021-00017. This charge was simultaneously cross-filed with the Pennsylvania Human

Relations Commission.

       4.      The EEOC issued a Notice of Right to Sue dated February 18, 2021.
       5.       This Complaint is filed within 90 days of receipt by the plaintiff of the Notice of

Right to Sue.

C.     The parties

       6.       The plaintiff is an adult individual who resides at 7891 Pagan North Road, Erie,

PA 16509 (Erie County).

       7.       The defendant Composiflex, Inc. (“Composiflex” or “the company”) is an entity

doing business in the Commonwealth of Pennsylvania. At all times material, the defendant had a

place of business located at within this district, specifically 8100 Hawthorne Drive, Erie PA

16509 (Erie County).

       8.       The defendant is a designer and manufacturer of advanced, high-performance

composites for use in several markets, including the aerospace, medical, communication and

radar, and military and defense industries.

       9.       At all times material, the defendant employed more than fifteen employees.

       10.      The defendant was the plaintiff’s employer and is an employer within the

meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e(b).

D.     Factual Background

       11.      The plaintiff started working for Composiflex in May 2018 as a temporary worker

and was hired as a full time employee on August 20, 2018. His employment was terminated by

the company on August 24, 2020.

       12.      The plaintiff was first employed as a shipping clerk and, in approximately

November 2019, was moved to the position of inventory clerk. As a shipping clerk, his

responsibilities included using the ink jet machine to tag parts, build pallets/crates and package



                                                 2
the company’s products. As an inventory clerk, his responsibilities included managing inventory

and keeping track of and handing out tools and parts needed for various jobs.

       13.     The plaintiff performed all of the functions of his job in a competent fashion and

was a good worker.

       14.     While the plaintiff was still a temporary employee in shipping, Michael Taylor,

shipping lead, and Gene Kutruff, production manager, told the plaintiff that he was picking up

the duties of the job very quickly and was “busting his ass”. They told him that he could expect

“big things working here”.

       15.     In July 2018, shortly before he was hired on as an employee of the company,

Taylor and Kuttruff told the plaintiff that he was going to be trained to take over as shipping lead

upon Taylor’s retirement. At the time, Taylor was 68 years old and was thinking about retiring

within the next year or so.

       16.     The plaintiff continued to do well in his position in shipping throughout the

summer of 2018 into the fall.

       17.     One day in October 2018, the plaintiff forgot his keys and his wife, Chaztina

Hamilton (African American) brought them to him at work. She came to the back door and gave

the plaintiff his keys. He thanked her, gave her a kiss on the cheek and told her good bye.

Taylor was present and asked the plaintiff, “Who was that?” The plaintiff told Taylor that she is

his wife. Taylor seemed a little surprised and said, “Why did you marry a colored girl?”

       18.     About a month later, in November 2018, the plaintiff and his wife were eating

lunch in the their vehicle in the company parking lot. Nick Heshke, operation manager, walked

by and gave them a dirty look. After finishing lunch and seeing his wife off, the plaintiff went

back in the building. Heshke said, “was that your wife?” and when the plaintiff said yes, Heshke

                                                 3
asked, “why did you marry a colored woman?” The plaintiff responded, “I don’t see color”.

Heshke said, “oh, I didn’t know that” and he walked away.

       19.    After this, the plaintiff noticed that managers and office employees started

treating him differently and started making racially based comments to him and/or in his

presence. Some examples follow:

              (a)    Kutruff started making racist jokes and remarks, something he had never
                     done in the plaintiff’s presence in the past.

              (b)    On one occasion, Kutruff was having a conversation with one of the
                     company’s salespersons who lived in a racially mixed community.
                     Kutruff told the salesman that he had just bought a gun and that he would
                     be happy to go to the salesman’s neighborhood and do some “coon
                     hunting”.

              (c)    On one occasion, Taylor was having a conversation with the plaintiff
                     about race issues. Taylor said, “Why is it okay for black people to say
                     ‘nigger’ but I can’t?” He also brought up the Black Lives Matter
                     movement in disparaging ways and made ignorant observations and
                     statements about black culture and history

              (d)    On one occasion, the plaintiff brought in cinnamon monkey bread for
                     everyone to eat. He told Taylor and Heshke that his wife had made it front
                     scratch. Heshke said, “Of course she can” implying that she could do so
                     because she’s black. Taylor said, “That’s nigger bread”.

              (e)    Taylor often made comments about the food that the plaintiff and his wife
                     ate, asking if the plaintiff made a lot of chicken and collared greens and,
                     when talking about pork, he asked if they ate chitlins.

              (f)    Kutruff made comments that the plaintiff and his wife live in a low-
                     income neighborhood and that the plaintiff’s wife must have lived in a
                     low-income neighborhood prior to getting married. The plaintiff would
                     correct him, pointing out that, actually, his wife’s family was affluent and
                     that she had traveled around the world. Kutruff brought it up again and
                     again.

              (g)    Managers and other employees often talked about the NFL football
                     players “taking the knee” during the playing of the national anthem. They
                     repeatedly commented that the black players “should just shut the fuck
                     up”.


                                              4
                 (h)      Managers and other employees also talked about basketball, saying things
                          like “them monkeys [referring to black players] can run, jump and steal;
                          they’re perfect for basketball!”

                 (i)      After finding out that the plaintiff’s wife is black, Heshke started making
                          harsh and derogatory comments about the way the plaintiff did his job and
                          subjected him to heightened scrutiny.

        20.      The plaintiff was offended by these comments and knew that they were directed

at him because of his wife’s race. However, he wanted to keep his job, get the promotion that

had been discussed, and to continue to do his best to impress his managers with his abilities, so

he just bit his tongue.

        21.      In December 2018, Taylor was off work due to a surgery and the plaintiff took

over the shipping in his absence. He did an excellent job during the month that Taylor was gone

and did not make any shipping errors. In January 2019, after Taylor’s return, the plaintiff

approached Heshke’s office and asked how he could continue to improve as an employee.

Heshke said to show more confidence. The plaintiff asked if that was all he needed to do and

Heshke said “yeah”. At first, the plaintiff thought that Heshke was offering this as constructive

advice, but the plaintiff later realized that Heshke would say anything to justify not promoting

the plaintiff.

        22.      Taylor was impressed with the work that the plaintiff had done during his

absence. Shortly after his return in January, Taylor told the plaintiff, “You did a great job. I

think it’s time to finish teaching you the rest of shipping.”

        23.      Over the ensuing weeks, Taylor trained the plaintiff and, at the end, he told

Heshke and Kuttruff that the plaintiff was ready to be the shipping lead.

        24.      The shipping lead position opened in February 2019. Instead of promoting the

plaintiff, the position was given to Chris Costello. Costello had no shipping experience and the

                                                   5
plaintiff was told that he had to train Costello on how to do the job. The plaintiff spoke to

Heshke and asked why he didn’t get the promotion. Heshke said that it was because the plaintiff

is “arrogant and not humble”.        Heshke said that he and Michael Chessley, president of

Composiflex, were the ones who made the decision.

       25.     Near the end of October 2019, the shipping lead position opened again because

Costello was moved to customer service. Mike Miller was given the position instead of the

plaintiff. Like Costello before him, Miller did not have the necessary experience to do the job

and the plaintiff again was required to train Miller.

       26.     The plaintiff was frustrated that he again had to train someone with no experience

to do the job that he was most qualified for. Heshke told the plaintiff, “If you don’t want to be a

team player [by training Miller], you will be asked to leave”. The plaintiff had a second

conversation with Heshke during which he pointed out that he had more experience at the

position than Miller did. Heshke shrugged the plaintiff off and said that Miller “was a better fit”.

The plaintiff asked how Miller could be a better fit. Heshke snapped “Mike [Chessley] and I

made the decision; don’t question it”.

       27.     In November 2019, the plaintiff was moved to inventory and shipping; this was a

lateral move, not a promotion. The plaintiff quickly learned all of the functions of the job and

was very proficient.

       28.     In late February/early March 2020, the lead position opened and the plaintiff

expressed his interest in getting the promotion. Heshke pulled Costello out of customer service

and made him the lead instead of the plaintiff. Heshke told the plaintiff that he had to train

Costello to do the job.



                                                  6
       29.     In April 2020, the plaintiff sent an email to Chessley, raising issues about how he

was being treated by his managers, specifically Heshke, and how he felt that he was being

discriminated against.   In the email, the plaintiff pointed out that he got passed over for

promotions on multiple occasions and had to train the individuals who got the jobs because they

did not have any experience to act as lead. The plaintiff also pointed out that everything seemed

to change after it became known in the workplace that his wife is black.

       30.     Chessley called the plaintiff into his office the next day. Heshke was present

during the meeting. Instead of addressing the plaintiff’s concerns, Chessley gave him the run

around. He kept saying “We’re not a racist company”, to which the plaintiff responded, “Why

then did I get passed over every time there was a promotion?” Chessley said that a new position

might be opening soon and vaguely promised that he might be considered for that.

       31.     After this meeting, Heshke’s harsh treatment of the plaintiff intensified and got

worse. He continued to subject him to heightened scrutiny. Other managers started doing the

same thing.

       32.     Toward the end of April 2020, the plaintiff started experiencing physical

problems and got testing done. All the tests came back fine and the plaintiff’s physician felt that

the physical symptoms were the result of anxiety due to the plaintiff’s work situation. His

physician prescribed an antidepressant referred him to a therapist for additional treatment.

       33.     In June 2020, the plaintiff’s therapist thought it would be a good idea to take some

time off of work to see if that would lessen his symptoms of anxiety and the physical problems

that he was experiencing.

       34.     The plaintiff put in for FMLA time and was off of work from June 22 to August

21.

                                                 7
        35.        The plaintiff reported to work on August 24. As soon as he arrived, he was called

into the inventory and was told by Costello and Kutruff that he was being laid off due to lack of

work.    They rushed the plaintiff through the termination process and made him fill out

paperwork without giving him a chance to review what he was required to sign. The plaintiff

signed the documentation and left.

        36.        The reason given for the plaintiff’s termination was nothing more than a pretext

and the real reason that he was fired was because of his wife’s race. Further, the plaintiff was

terminated in retaliation for raising the issue of his discriminatory treatment with Chessley.

                                      FIRST CAUSE OF ACTION

        37.        The preceding paragraphs are incorporated herein by reference as if they were set

forth at length.

        38.        The plaintiff i is protected against discrimination, harassment and retaliation on

the basis of his wife’s race pursuant to Title VII.

        39.        The plaintiff was qualified for his position.

        40.        Despite his qualifications, the plaintiff was terminated. The reasons given for his

discharge were a pretext.

        41.        The defendant’s discharge of the plaintiff was because of his wife’s race in

violation of Title VII.

        42.        Further, the defendant created, fostered and maintained a hostile work

environment based on the plaintiff’s wife’s race.

        43.        The defendant failed and refused to take action when the plaintiff went to

management and complained about the hostile work environment and the discriminatory

treatment to which he was subjected.

                                                     8
        44.     The defendant retaliated against the plaintiff for raising these issues.

        45.     The defendant’s violation of Title VII was committed with intentional or reckless

disregard for the plaintiff’s federally protected right to work in an environment free of race

discrimination.

                                 SECOND CAUSE OF ACTION

        46.     The preceding paragraphs are incorporated herein by reference as if they were

fully set forth herein.

        47.     As a direct and proximate cause of its actions, detailed above, the defendant has

violated the plaintiff’s right to be free from discrimination and harassment under the

Pennsylvania Human Relations Act, 43 Pa. C.S.A. § 951 et seq.

        WHEREFORE, the plaintiff respectfully requests judgment be entered in his favor and

against the defendant and that the defendant be required to provide all appropriate remedies

under Title VII and the PHRA, including attorney’s fees and costs.

                                                       Respectfully submitted,

                                                       /s/ Michael J. Bruzzese
                                                       Michael J. Bruzzese
                                                       Pa. I.D. No. 63306
                                                       2315 Koppers Building
                                                       436 Seventh Avenue
                                                       Pittsburgh, PA 15219
                                                       (412) 281-8676
                                                       Counsel for the plaintiff

Dated: March 11, 2021




                                                  9
